Citation Nr: 1335555	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-30 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include major depression, originally claimed as an anxiety disorder.

2.  Entitlement to disability rating in excess of 10 percent for hypertension.  
			
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to June 1994.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2011 decision, the Board granted service connection for PTSD and remanded the additional issues for additional development.  At that time, the Board remanded a claim for service connection for major depression, claimed as an anxiety disorder, noting that the Veteran had various psychiatric diagnoses and to determine whether the Veteran's psychiatric symptomatology was encompassed by the service-connected PTSD or if the Veteran had other, distinct disorders related to his military service.  For the sake of clarity, the Board has recharacterized the issue as indicated above.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a psychiatric disorder, other than PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2011 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error in the providing of that information was subsequently cured by the readjudication of the claim by the agency of original jurisdiction (AOJ) in an August 2012 supplemental statement of the case. 

Relevant to the duty to assist, the Veteran's post-service VA treatment records and private medical records have been obtained and considered.  Although the Board notes that more recent VA medical records are not associated with the claims file, sufficient evidence is of record to make a determination of the current level of disability.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the Veteran has not indicated that his hypertension has worsened over the past few years.  The Board notes that the RO obtained Social Security Administration records and records from the Veteran's former employer.  Additionally, the Veteran has undergone March 2005 and August 2011 VA examinations for his increased rating claim.  The Board further notes that the June 2011 remand instructions pertinent to the hypertension claim have been accomplished.  The AMC provided notice consistent with Dingess in a July 2011 letter and obtained the August 2011 VA examination.

The Veteran's representative, in the October 2013 Appellant's Post-Remand Brief, claimed that with the August 2011 VA examination  "VA did not follow regulatory directions which required three reading prior to determining severity of hypertension for VA rating purposes."  The Board assumes that the Veteran's representative is referring to Note 1 of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), as Note 1 is the only part of the rating criteria that refers to number of readings.  Note (1) states that: "Hypertension or isolated systolic hypertension must be confirmed by
readings taken two or more times on at least three different days."  The United States Court of Appeals for Veterans Claims ("the Court") has recently found VA's interpretation of Note (1), holding that the multiple blood pressure readings to be taken over multiple days only applied to confirming the existence of hypertension and was not necessary to determine an appropriate disability rating for hypertension.  Gill v. Shinseki, No. 12-3428, (Vet. App. October 28, 2013).  In the present case, VA does not dispute that the Veteran has hypertension, as the Veteran is already service-connected for that disability.  As such, the failure to obtain hypertension readings as argued by the Veteran's representative is not necessary.  The Board further notes that despite the representative contentions, the August 2011 VA examiner took more than three blood pressure readings at the time of the examination.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected hypertension, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that his service-connected hypertension is more severe than indicated by his current 10 percent disability rating.  In a January 2005 statement, the Veteran reported that his blood pressure was not under control and that he had dizzy spells despite the medications.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's hypertension is currently rated at 10 percent.  Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertension with diastolic pressures predominantly 100 or more, or systolic pressures predominantly 160 or more, or for an individual with a history of diastolic pressures predominantly 100 or more who require continuous medication for control.  The next higher 20 percent evaluation contemplates hypertension with diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.  

At the outset, the Board notes that all of the evidence in the Veteran's claims file (paper and electronic) has been reviewed.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that every item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During the appeal period prior to the June 2004 VA examination, the blood pressure readings included findings ranging from a high of 150/100 (April 26, 2004 VA medical record) and a low of 130/82 (May 10, 2004 VA medical record).  

In June 2004, the Veteran underwent a VA examination.  The examiner found blood pressure readings of 167/99, 168/100 and 157/96 and diagnosed the Veteran with hypertension.  

Following the June 2004 VA examination, the Veteran's blood pressure readings ranged from a high of 160/100 (February 23, 2005 VA medical record) and a low of 139/85 (July 27, 2004 VA medical record)

In March 2005, the Veteran underwent another VA examination.  The Veteran complained various symptoms, such as dizziness, nausea, and a pounding heart.  The examiner noted blood pressure readings of 173/107, 176/110 and 162/109.  The examiner found that the Veteran had essential hypertension and that blood pressure remained uncontrolled despite multiple prescribed medications.  The examiner also noted that if renal artery stenosis was eliminated as a pathology, the only independent factor to remain would be the Veteran's compliance.  

Following the March 2005 VA examination, some higher blood pressure readings than previously noted were made.  For example, high readings include findings of 152/110 (March 20, 2006 VA medical record), 158/110 (May 3, 2007 VA medical record at 9:57) and 191/130 (October 1, 2008 VA medical record at 10:35).  However, the vast majority of the readings during this time period did not rise to such levels.  For example, there were lower findings of 148/98 and 136/88 (July 15, 2005 VA medical record), 135/80 (February 17, 2006 VA medical record), 106/75 (April 1, 2008 VA medical), 139/88 (July 2, 2008 VA medical record), 136/86 (October 1, 2008 VA medical record at 10:48) and 128/88 (May 3, 2007 VA medical record at 10:05) and numerous other records.

In August 2011, the Veteran underwent another VA examination.  The VA examiner noted the Veteran's reports of various symptoms, such as syncope, nausea, pain and fast heart beat.  The examiner diagnosed the Veteran with hypertension, but found that there are no additional diagnoses that pertain to hypertension.  Additionally, the examiner specifically found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms that were related to his hypertension.  The examiner further found that the Veteran's hypertension did not affect his ability to work.

The August 2011 VA examiner also noted that although the Veteran had high blood pressure readings that day, the Veteran had also not taken his blood pressure medication that day.  The examiner further found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner reported current blood pressure readings in August 2011 of 97/60, 105/69 and 183/97.  At the time of the examination, the Veteran noted blood pressure readings of 149/97, 167/106 and 189/96.  The examiner also indicated taking the Veteran's blood pressure with extreme pain after the examination and that it was 189/96.

The August 2011 VA examiner diagnosed the Veteran with hypertension, which was well controlled with medication and caused no functional limitations.  The examiner additionally noted that after collecting random blood pressure finding from 2009 to 2011, he determined that the Veteran had an average blood pressure value of 135.2/87.66.  The examiner "[n]oticed that elevated BP were associated with PCM's visits where the chief complaint was F/U for hypertension.  BP taken for other visits - MH clinic or F/U for other problems demonstrated adequate BP's, which raises the question of compliance with therapy."  The examiner also indicated that the most recent entries showed that the Veteran had excellent blood pressure findings under his new medication regiment, noting 105/69.  

The August 2011 VA examiner also indicated that there was no documented evidence that the Veteran's condition has progressed or aggravated, including no evidence of damage to target organs or evidence of coronary artery disease or cardiovascular accident, and no hospitalizations due to hypertensive crisis.  

Considering the pertinent facts in light of the above, the Board finds that at no point during the appeal period has the Veteran's hypertension warranted a disability rating in excess of 10 percent.  At no time during the appeal period was the Veteran's diastolic pressure predominantly 110 or more.  Although there were occasional times that diastolic findings of 110 or more were noted, such findings were not the predominant findings documented in the record.  The vast majority of findings documented diastolic pressure at less than 110.  

Indeed, the Board notes that at two of the times that a VA medical provider noted a diastolic pressure of 110 or more (October 1, 2008 VA medical record at 10:35 and May 3, 2007 VA medical record at 9:57), subsequent VA medical providers that same day found blood pressure readings consistent with a 10 percent disability rating (136/86 October 1, 2008 VA medical record at 10:48 and 128/88 May 3, 2007 VA medical record at 10:05).  

Furthermore, at no time during the appeal period was his systolic pressure predominantly 200 or more.  Indeed, at no time has the Veteran had a systolic pressure reading of 200 or more.

The Board reiterates that the vast majority of the blood pressure readings do not meet the levels that would warrant a disability rating in excess of 10 percent under the diagnostic criteria.

Additionally, the August 2011 VA examiner found no evidence that the Veteran's condition has progressed or aggravated, and specifically found that the Veteran's hypertension did not impact his ability to work and caused no functional limitations.

The Veteran has provided lay statements wherein he claims that his hypertension was uncontrolled and caused additional symptoms and warranted a higher rating. Regarding such assertions, the Board notes that the Veteran is competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Board points out that, as a layperson without appropriate medical training and expertise to competently render the medical findings needed to support a higher rating, lay assertions are not considered more persuasive than the findings of a qualified medical professional, to include the VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the Court has held that, although a layperson is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In the instant case, while the Veteran is competent to describe the observable symptoms, he does not possess the requisite medical knowledge to assess the nature of his service-connected disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Furthermore, the August 2011 VA examiner specifically found that the Veteran  did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his hypertension.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptoms, and details of clinical features of the service-connected condition at issue.   Also, although the March 2005 VA examiner also noted that the Veteran's blood pressure was uncontrolled, at that time it still did not meet the levels warranting a disability rating in excess of 10 percent.  Since that time, the August 2011 VA examiner has found that the Veteran's blood pressure is well controlled.

After considering the available medical records and VA examinations, as well as the lay evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent at any time during the appeal period.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of hypertension.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the severity of hypertension as a whole.  Additionally, as previously noted, the August 2011 VA examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his hypertension.
 Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board also notes that the Veteran's TDIU claim will be addressed in the Remand portion of this decision.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for a disability rating in excess of 10 percent for hypertension is denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2011, the Board remanded to allow the RO to adjudicate the issue as entitlement to service connection for depression, claimed as an anxiety disorder.  As previously noted, the Board currently characterizes that claim as one for service connection for a psychiatric disorder, other than PTSD.  In the Remand, the Board noted that the Veteran had various psychiatric diagnoses including PTSD, major depression with and without psychotic features, and panic attacks.  Additionally, he has been diagnosed with a "mood disorder due to medical condition" and "anxiety due to medical condition," as documented in a July 2008 VA treatment record for example.  The Board further noted that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board thus remanded this issue for an examination to assess whether the Veteran's psychiatric symptomatology is completely encompassed by his service-connected PTSD or if there are other, distinct disorders related to his military service or service-connected medical conditions.

The Veteran underwent an appropriate VA examination in July 2012.  However, following the VA examination the AMC did not issue a supplemental statement of the case to properly adjudicate the matter.  Rather it treated the claim as an increased rating claim for the service-connected PTSD.  It appears that the AMC may have added panic disorder to the Veteran's PTSD in the August 2012 supplemental statement of the case.  However, it did not clearly address the remanded service connection claim.  As such, the AMC should clearly adjudicate the question of whether the Veteran is entitled to service connection for a psychiatric disorder, other than PTSD, by determining whether any of the Veteran's psychiatric symptomatology is completely encompassed by his service-connected PTSD, or if there are other, distinct psychiatric disorders warranting service connection.  

In light of this additional development, the Board finds that consideration of the Veteran's claim for a TDIU should be deferred.  Specifically, as the outcome of the pending claim could impact his claim for a TDIU rating, the claims are inextricably intertwined.  Before the issue of entitlement to a TDIU can be addressed on appeal, the Veteran's pending service connection claim must be adjudicated by the RO/AMC. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that the August 2011 general medical VA examiner provided his examination prior to the Veteran receiving his most recent VA psychiatric examinations, after which the AMC granted an increased rating for PTSD. As the Veteran's condition may have changed since the August 2011 VA examination and given the time since the last examination, the Board finds that a VA examination taking into account the Veteran's education, experience, and occupational background, should be obtained to determine whether unemployability due to service-connected disabilities is demonstrated in this case.

As this matter is being remanded again, the RO/AMC should obtain any unassociated VA medical records and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The Board also notes that the Veteran receives VA treatment through the Florida VA health care system.  Therefore, while on remand, previously unassociated VA treatment records from the Florida VA health care system should be obtained for consideration in the appeal.

2.  The RO/AMC should adjudicate the question of whether the Veteran is entitled to service connection for a psychiatric disorder, other than PTSD, by determining whether any of the Veteran's psychiatric symptomatology is completely encompassed by his service-connected PTSD, or if there are other, distinct psychiatric disorders warranting service connection on a direct or secondary basis.  If the RO/AMC deems that further development is warranted, such development should be performed prior to the adjudication of this matter.  

3.  Upon completion of the foregoing, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a complete copy of this REMAND must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., PTSD, lumbosacral strain, cervico-thoracic strain, hypertension, and tinea cruris) either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In offering any opinion, the examiner should specifically discuss the August 2011 general VA examination and any other pertinent medical evidence of record.  

All opinions offered should be accompanied by a complete explanation.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the RO/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


